Citation Nr: 0836603	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from January 1951 to November 
1953.  He died in May 2004.  The appellant is his surviving 
spouse.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant requested a Board hearing at the local RO 
(Travel Board Hearing).  A June 2008 RO letter informed her 
the hearing was scheduled for July 23, 2008, but the U.S. 
Postal Service returned the letter as undeliverable as 
addressed.  The appellant did not appear for her hearing.  
The returned notice notwithstanding, the claims file contains 
no evidence of the RO having sent another notice to the 
appellant, and a handwritten notation on the file copy of the 
notice letter notes she did not report.

The June 2008 notice letter was sent to a [redacted].  
The appellant's address, however, is [redacted].  
As 38 C.F.R. § 3.1(q) (2007) provides that "notice" means 
written notice sent to a claimant or payee at his or her 
latest address of record, the appellant has yet to be 
provided adequate notice of her travel board hearing.  Hence, 
further development is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The RO shall re-schedule a hearing as 
requested before a Veterans Law Judge at 
the earliest available opportunity, in 
accordance with applicable procedures, and 
notify the appellant of the date and time 
thereof.  The RO should not use any 
abbreviations in addressing the notice 
letter, and must ensure that the address 
used is correct.  If the appellant wishes 
to withdraw the request for the hearing, 
she should so inform the RO in writing. 

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  VA will notify her 
if
further action is required on her part.  She has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

